Case 5:16-cr-00047-EJD Document 120-1 Filed 07/11/19 Page 1 of 24




        EXHIBIT A
               Case 5:16-cr-00047-EJD
                    RETAIL INSTALLMENT SALE       Document    120-1- SIMPLE
                                                         CONTRACT       Filed 07/11/19         Page 2 of 24
                                                                                    FINANCE CHARGE
FORM       CUST# 3527373
                 2340                   (WITH ARBITRATION PROVISION)
                                                                                                                        OEAl# 636239
§J~l}~~ler _jQ~~4609     Contract Number ...... 6:'!6Z3!!      R () s Number ....... sz;t9Z53AL .... StDr.k N1_1rnh.:r _t}A_5_023:01 __ _

 Buyer NameJ>nilMdress                            •                                         Cq-B~yer ~§me.and Actdress--------~~~~----                  -----.--,~ 1i01l.e~q-~1tor -(iiJa~,a:ndAdd-reS~)------------
 Qncludrng CplihtY.anll. Zrp Coda)                                                          (1nc1001ng :cocm1y and Zip Code)                                         11ERCEl}ES S£1fZ Of S:T£VEJl.S CREEK
  JOMAfHAN CHAI!&                                                                          WEIUll CHMIG
  22215 RAE UI                  22215 RAE LN                                                                                                                                   4500 STEVENS CREEK BOUL£VAR3
  CUPERTINO CA SANTA CLARA 9501 CUPERTINO CA                                                                                  SANTA CLARA                         95014        SAii JOSE, CA                                                           95129
You, the Buyer (ana Ca-Buyer, 1f any), may buy the vetucle below tor cash or on credrt By s1grnng this contract1 you choose to buy the vehicle on credrt under the
agreerr.ents on tha front and back of thrs contract You agree to pay the Seller - Creditor (sometimes "we~ or ~us" m this contract) the P.mount Fmanced and Fmance
Charge in US !Unds according to the payment schedule below We w:ll figure your!:nanoo charge on a daily basis The Truth-In-Lending D1sclosuresbelow are part o!th1s contract
  New                                            tv1ake
  Used                  Year                  and Model                            Odometer                               Vehicle ldentrflcal1or. Number                                      Primary Use For Which Purchased
                                                                                                                                                                                              Personah farr..nly or household unless
                                       t!Ellt:EDE'S-BElil                                                                                                                                          otherv/f.Se indicated below
 ISi'.!)                 ::>On                '                                         '10'171                          UOfllili:71lAAl'!At;Onm
                                                                                                                                                                          I r-1
                                                                                                                                                                            ~,
                                                                                                                                                                                   h,.,..., .... .,,_,..~ ,...,.,...,..,,.,,.,....,,.,..,..,, .... 1




                                       FEDERAL TRUTH-IN-LENDING DISCLOSURES                                                                                                              STATEMENT OF INSURANCE
    ANNUi'IL.                           ·lFl~NGE                     , Amount·                                                                                                 NOTICE. No person is required as a cond1t1on of financing
                                                                                                                 'Total of                         Total Sale
  PERCENTAGE                                 CHARGE                          Fi~,anced                           Payments                    '       Price                     the purchase of a motor vehicle to pu"chase or negot;atE any
                                                                                                                                                                               insurance thro;;gh a particular insurarice company agent or
            RATE                             Tbe dollar              ...The amount ot                        The amount you                      The .total cost of            broker You are not required to bay any other 1r.suran.ce to
     The cost cf                             amo,µDt the                 credit provided                    will have paid after                 your purchase on              obffim crnd1t Your dec1s1or tc buv or nctbuv other 1r1surar1ce
    your credit as                            C!'ed1t Wifl                     tO you or                    you have made all                     credit, 1ncJud1ng        [   ~Vi:J -riot b8 a factor m the credit .?:pproval pr'oc.ess
     ~   'r(..'1.1'\tht r"-'t'-'>                                        " .... "''" t...,:h"bh,,,,\f                                               ""''w 1'r.-.m
    -J--'J              ·~~                    ~~~·   .r~~               "'''   :!~""' ......... ..,.,,         ........"'"""""t"     """'
                                                                                                                        ~']'' '"' ''""""'
                                                                                                                                                     yv~• ... • .,,
                                                                                                                                                              ~




                                                                                                                       scheduled                    payment of                                                Vehicle Insurance
                                                                                                                                             $ __ 50(!...'J-.OOs                                                                                       Term           Premium
               -2 '1'9.% $
   VOUR PAYMENT SCHEDULE Will BE·
                                                6266          Q9;)   $          SS9S< 61                    $       7?251)            g~     $       Z:Z'.>50 5'1tl
                                                                                                                                        (e) means an estimate
                                                                                                                                                                               $ ... /(/A Dec Comp F"e &Theft
                                                                                                                                                                               $ _1liA Dec'.. Col11sion
                                                                                                                                                                               Bodily lnJLrt                     S    Ji A __ L1m1ts JU.A;;,
                                                                                                                                                                                                                                                       ™"$.JUL
                                                                                                                                                                                                                                                       j[JJl;os    $ ..Jil.LIL
                                                                                                                                                                                                                                                                   $ _JjA_
                                                                                                                                                                                                                                                                                     I
1--~·_
               N11rnh<>•
                  ..,_._ cf...
                            D""""et't"
                             ~,
                                          Ar''"'";
                               .. _.~-+~-·_                 n,..,,.,.....,'1'"'
                                          ....._....._"f.. ·~·~~·
                                                          '         ...._·~~-+-~~·~       ..,._...._,
                                                                                                    ..._"'"""
                                                                                \M"'-''\ D"''"""'"'fo    ..._n,,,,.
                                                                                                              ...._..
                                                                                                                    ·'                                             ---11 I Property Damage $ J..lA. Llm1is                                             U~os $        fJ 1 A J
  One Payment of                                                                                                                                                               MilliK:ai     N/ A ___ --------·-------------- 1t_LA.tos                            $ -~ I A
            II A                                                                                                                  A                                            -            .JU/L. _ _ __
   One Payment of                                                                                                                                                              Total Veh1c!e Insurance Premiums
             NIA
   OnePayment of
             Ill A
                                                          I ..                                                                                                          I I
             71
             N/A                                                                                   '11./A                   NIA
   One final paymeni

                                                                                                                                                                             lt     irance 1s checked b~lc:",r,,- p~l1cr~s .or cert~~es .!~om /                                  e
I ~::= 1/t~d~'~e;~ ~f~r\ ~~~v~~b~1:~;\vw-~~~1 ~~~~ ~:~~~1 ~fm~~1}i~~;caei~~;a~~:rge of mo ct th& part of the p1iyment tlat is late                                         ,~~pqm~~ran~: com:w~ie_: wi~1.Jescn:e.~rie ie~~s.a.z co~o~~ops                                            \
 SeCurity IMereSt You'are gMf'ig asecunty t"nt~...st m·tne veh1ck bem§ purchased         -                                                                                      App1rcam>n tor upuonai c.;recm rnsurance
 Add1t1onal lnformat1on; See 1his contraITT for more info:mat:on inc!udmg mlo.rmai1on about noripayrr.ent defat..:lt 'flny re.quired                                           0 Credit Life 0 Buyer D Go Buyer C: Bolh
 repaymem mtu\i before the scheouled data, m1rnmum finanoo charges,, anc secun~;-mterest
                                                                                                                                                                               [J Credit D1sab.l1ty (B1.1yer Only)



                                                                                                                                                                           f
  ITEMIZATION OFTHE AlllOUNT FINANCED (5eller may keep port of tho amounts paid to others )                                                                                                     Term          Exp                                             Premium
  1 Total Cash Pnce                                                                                                                                                            cred1tL1fe       ·~Mosms             l£~-
     ,11.    Cash Price of Motor V'eh1cle and ,i\cce.ssonss                                                                   ~
                                                                                                                              53959. 00                     IA)                CredrtDisabr!rty _ _ Moe_T_$ _ _
              1 Cash Pnce Vehrcle                                                                                         s~9S.9.00                                     II     Total Cmd1flnsurance Premmms $ ____.__                                                 ltffil
             2 Cash Price Accessories                                                                                              _!!LA                                       Insurance CoRpany Name __ilt~{_A______
             3 Other (Nor.taxable)
                                                                                                                                                                                   N{A
               Oescnbe _ l!/A_                     _ _ _ ··--··                                  ___ $ __                                                                       Home Office Address-------
                   Dascnbe                  /A                                                                   $ ...
      B Document Processmg Charge (not a governmental fee}                                                                                                                      Cred! life rnsu-ance and· credrt d1sa01lrty 1nsura~ce are not
                                                                                                                                                                                reqrnred to11Diam·cr~':'!! '(Dur derns1on_ 1.0 b1_ry f'.L rrD~ blly credit
      C Emrssions TesN1g Charge (not a governmental fee)
      D (Optional) Theft Deterrent Device (to whorn pa1d)_li/ A__.____ $                                                                          1111 I'> (DJ
                                                                                                                                                                        II      Me and cre.11t dlsab!lJty 1nsuranee will not be a factor in the
                                                                                                                                                                                credd approvai prCK;eS:f:i ihey w1i[ r'1Ut l;8 prvvJded unk;ss you
                                                                                                                                                                                sfgn and agree :o pay the extra cost Credit lrfe :nsurance rs
      E (Optional) Theft Deterrent Dev<ce (ro whom paid) _ _!I} A ·---· - · -                                                 $      It /.A (E)                                 based on your ong1na! payment schedule This insurance may
      F (Optional) Theft Deterrent Devrce (to whom paid)_. NI A _____                                                         $ ____ fl I iL IF)                                no! pay au you owe on ti-us contract rt you make late payments
                                                                                                                                                                                Credi\ d1sabil1ty insurance does not cover any mcrease myour
      G       (Op!ronaD Smface Protection Product ~o whom paid)                            sI SK Ill                          s~SB - 00 (G)                                     paymen1 or in tfie number of payme.nts Coverage for cfedt lrf&
      H       ~~;;.~~~~.~~l~~.~n~r~~~~~~r~~~~~ (lo wnu1Ad)                                 NI A                               $ ______.______________}/ll. (K)
                                                                                                                                                                                ITTSuranoo and credrt c1sabrhty insurance ends on the ongina:
                                                                                                                                                                                d~e date for the last payme~.f untess a drferent term for the
              '-" VllCl'B'llB       vmuvn   \\V YllHVW   pat'-<}-~--~·~·---------- $ ______ff //1.,_ ([\                                                                        ifsuranG"B is shown above
     J Sales Tax (en taxable items :n A thro~igh !)                                                                           $       4788.61               (J)                 You are applying for the credtt msurance marked
      K ~roromc Vehicle Re,g1str.at1on or Transfer Charge M\f"\: r
                                                                                                                                                                                above Your s1gnalure below means that you agree
                                                                                                                                                                        11      th~t { 1·1 Yrn 1 ;.up nnt Phnihl;a fnr m"1 irnnrP                                 if l1011   h~vp,



                                                                                                                                                                                                                                                                  1824-0112
                                                                                                                                                                        Gre(l1t U1sab1:1ty ---~--€"MOS. J!L!.:'.' :ti --
          1. t-:csh Price Vehi~leCase          5:16-cr-00047-EJD Document 120-1 Filed 07/11/19       Page
                                                                                           Tota( Credit         3Premiums
                                                                                                        !nsurance of 24 • £----"M,_/_,,lb'")
          2., Cash Price Accessories                                                                                                                                     Insurance Cornpar.y Name                  N_~!_~_.- - - - - -
          3. Other (Nontaxable)                                                                                                                                         ..1! i A_______                _
             Describe _____ j~   I A.~-----                       __________ $_.                                         JlUA                                    j j     Home Office Address---------
             Describe -~~~---                                      _____ $                                               ill/A
     8. Document Processir.g Charge (not a governmental fe~)                                                     $.         SD . 00        (B)                           Credrt 1lle insurance and credt- rirsab1i1ty Insurance are not
                                                                                                                                                                         reaulr<id to obtain credit. Your decision to buv or not bt.N credit
     C. Emissions Testing Charge (not a gove:nmenta! {ee)                                                        $. _ _ Ai/ ft. (C)                                      life· a~d credit disab1l1ty msuralice \i'11!: not be a tac:ci 111 the
     D. (Optional) Theft Deterrent Device (Io whom paidi_. i~/}j                           --------              $_    _N/l\ (D)                                         c:cd1! approve.! proce&";. Thcyw1ll riot oe pr?vi~ad . .micss yo.,,
                                                                                                                                                                         s:gn and agree to pay t'r,e ex:ra cost Cred•i lrte ins0'ance is
     E. (Optional) Theft Deterrent Device (to whom paid)_.~_/}:.                                                 $_    _IJ,LA.. (E)                                      based on you; o;:ginal paymer:t schedule, T~,:s insurar:ce may
     F. (Op:ior:ai) Theft Deterrer:t Device (to whom paid)                NI .r...                               $_ .    ------~·.NI A (F)                               not ~ay_a!i yo1~ owe on this contract it you mak!? !ate payments.
     3. (Op:b;;al) Surlace Protection Product (to wh:xn µaid)             SI SK IN                               $         f:.gf{_nn 1r.;\
                                                                                                                           ~"~-~~1-,
                                                                                                                                                                 II      Credit d1sab:~;ty insurance does not cover any increase :n yo'u'
                                                                                                                                                                         pnyricnt or ::i !he number of pay:nents. Coverage for c;edit :;:e
     H. (Opfonal) Scnace Protecttcn Product (to whom paia1__!l!'l_ _ _                                          _$       IUA !Hi                                         insurance anc credit d'sability :rsura:ice ends en the origfr:ai
                                                                                                                                                                         due date for the la.st payment unless a different ter/"1 for the
          EV Charging Station {to whom paid)             MI A             _________________________________ _    $ ____ JIJA111                                          insurar.ce is sho\'Wl above.
     ,J_ Saies Tax (on toxable items if1 A through l)                                                            $--1.lafLJiL !JJ                                       You are applying for the credit insurance marked
     K    El~ctronlc  Vehicle Registration or Transfer Charge                                                                                                           above. Your signature below means that you agree
          (noi a i:;ove·nmental tee) (b whom paid)                      M~SC                                     $ _ _____29 ..OQ__ (K)                                 that: (1) You are net eligible for insurance if you have
                                                                                                                                                                        ieached your 65th birthday. (2) You are efiaibie for
     L.   (Optio~a() Servtce Cont~~ct {tow~m ;aid)__li6 ELW _____________ $                                              5850. 00 (Li                            I I ri\.-::::ih\\ih1 1n>:.11r:::i,nr:P nnh1 \f 01rn   i   RrP. wnr~.inn fnr w:::inP~
     M.   (OpUonal) Service Contract (fo whom paid)  NB PPM            ___ S                                             1950. 00 (M)                                   Or-p;:.jfi.t 3o-h~Urs- a- Wee;t Oi rYiore. On. the .EtteCfi~~
     N. (Optional} Service Contrac! (to whom paid)      DENT ZONE                                                $ __500 ~ 00 (N)                                        Date. (3) Only the Primary Buyer is eiigib!e for
     0. (Optionai) Service Contract (to whom oaid) ___  SAFE GUAR fJ                                             $ ____ 21'"'_SQ.~ __Q_Q___ (0)                          disability insurance. DISABILITY INSURANCE MAY
                                                                                                                                                                         N'.ff COVER CONDITIONS FOR WHICH YOU HAVE
     P.   {Optional) Service Contract (to whom paid) ___Nf £~-                                                   $               Nf A (P}                                SEEN A DOCTOR OR CHIROPRACTOR IN THE
     Q. Prior Credlt or Lease Balance paid         by Seller to                                                                                                          LAST 6 MONTHS (Refer to "Tota! Disabilities Not
                                                   - - - - - - - - - - - - - - " ' ( e ) $ _ _____'1111.L (Q)                                                            Covaredn in your pol1cy fer d~tails),
          (see downpaymer.t and trade-in ca!culation)
                                                                                                                                                                 II      You want to buy the credit insurance.
     R. (Optional) Gap Contract (to whom pakJ)_ _ .~/~                                                   ---· $                  NIA       (R)                             - _MJ f'!...                                                         ~IA
                                                                                                                                           (S)                               Date          Buyer Signature                                      Age'
     S. (Optional) Used Vehicle Contraci Cancel1at'1on Option Agree:nent                                         $               Mf!l

     T. Other (lo whom paid) ---~-1-A------                                                                                                                              ___,,rJ'"I fit.                               N/ A                     ~L,!\
                                                                                                                                                                             Date          Co"BJyer Signature                                   Age
        For ------~- ..[,~-------·----------------                                                               $.-          ---~1-/--A -(T)
                                                                                                                                                                         OPT!ONAL f.:P..P C.:ONTf!,ll.CT A O"P cnnt.'C'\r.l (rlAht r:fm;;;;;i'1·             J
     Tctaf Cash Price {A through T)
     Amoun1s Paid to Pub!ic Officfa!s
                                                                                                                                                                         tlon contract) is not required to obta:n credit and will net be
                                                                                                                                                                         proviaed unless you sign beiow c;_nd :::t[Jree '.:> pny            if:~ ('.7.[:c1
                                                                                                                                                                                                                                                             I
     A. Veri·1cic License Fees      ESTIMATED                                                                    $ __ .~5.c,      . on     (A)                           charge. If you choose to buy agapcon1ract, thecharge:ssrown
     8. Registratmnrrrar.s!erfTtt!lng Fees                                                                       -00       111. 1-,0 i'B)                                in iteri 1F~ of the ltemizar.on of Amount Fi1~anced. See your qap
                                                                                                                 ...,.             --                                    contract for details on the terrr.s arid conditions 11 or01J1::les. It is
     C. Californ!aTlre Fees                                                                                      $_          {J.Jl{L_(C)                         ,       apartofthisco_r::ract                                  ·
     D. Other ______ Nl.A                _________________ $ ______"P.J"/Ll-(D)                                                                                  I       Term         ~JfA         -MOS._,,filc;!21\o_,_____
                                                                                                                                             '"" 00     ·                                                         f'.!ame a!' Gap Contr3ct--
     Toral Official Fees (A tcmugh n)                                                                                        $ ............ '""···· . (2) I
     Amount Paid to insurance Companies                                                                                                           ~·    ..       ! \ I warit to buy a gap contract
    (To:al prerr.lums from Statement of lnsurance co;umn a+ b}                                                               $             '~I A (3)                  I Buyer Signs it'm!!-ll\ mm                      •mmm
 4. D State Emissions Certification Fee or [J State Emissions Exemption Fee                                                  $ _ _.....Jil\,(4)                       ~=============~
                                                                                                                                 -n< co                                  OPTlONl\L SERVlCE CONTRACT(S) You want to
 S. Subtotal (1 through 4;1                                                                                                  $   IL iH .... ri l (5)
                                                                                                                                                  H                      purchase the service contract(s) written witt-1 t"le               foi!owir~g
 6. Total Downpaymcnt                                                                                                                                                     con;parTy(\es) for lhe ierm(s) shown belc?N fur the cl;arge(s}
                                                                                                                                                                         snoYvn ir. iterr 1L,1M, 1N, !O, and/or IP.
     A. Agreed Trade~ln Value Yr --------N-f.fic.--____ Make ----'Af-/-A-----                      ______ $-------N-f--A-(A)
          Model   -------N-H-,----- ---------------Odom--~ A---------·------------                                                                                        IL Cumµm1y __        MB_ Fl ~J,J~---------
        V!N   _-------;.;/-A----               ------------------                                                                                                I I Teifn ____£_4._________ Mos. or _f?~ _qq a                                  Miles
     8. Less P:lor Credit or Lease Balance (e)                                                                    $              Ii/A      (Bl                            1MCompe!f;-!'!ll-1'.ElL ..- - . - · - - -
     C. Ne: Trade-Ir: (A less B) (indicate if a negs.tive :iurr:ber)             $       f~/.'~ (C)                                                                       Terrr   "'..1~                  . Mos. or ____3n ,.-OOlL M:les
      D. Deierred C:ownpayment                                                   $       l'J/A \D)                                                                        1N Company          ·nrfliT _z_Qiil:~ _________________
     E. Manufactu;er's Rebate                                                    $   ___ !i.,U)_ (El                                                                                    hO                 Mos.    or ...ll,£1!..______ Mi:es
     F_ Other _ _ _ _ _ __                               _ _ _ _ _ _ _ _ _ _ _ _ $ _____ fij / !l_(F)                                                                                                N;'a'd:.P:'\!'.o\-1..!J---------------------··
     G. Cash                                                                                                                        ru_1 (G)                                                              Mos. or -~L/_A ___________ Miles
                                                                                                                             $         ~f,1){"!        0Ql6)              1P Company                                         ------------·----
     Total Downpaymen1 {C through G}
      \If negative, enter zero on\ine£ ar.d entertr.e amoum less than zero as a posttive '.'!'.lmner ~!me IQ above)                                                       Term...-- \ .!Y _!A      __ ~ o! ----~J.b\.-#-- r\~Hes
  7. Amount Financed (5 less 6}                                                                                              $                                            Bu:/r X) -        -,~.f:~-1¢ ,_ ,~~_A~ .r:. .· , ,. -;
                          SELLER ASSIBTE!l LOMl
  SUYER MAY BE REQ~RED TO PLEDGE SECURITY FOR THE LOllN, AND                          AUTO BROKER FEE DISCLOSURE

                                                                              ~e: ~~~~:r:~i~~!~e~~= ;~~er~~~:~~b~!~ I
  W!LL BE OSUGATED !=OR THE lNSTALLMENT PAYME~HS QtJ SQIB T!-RS                      1
  RETML INSTALLMENT SALE COITTRACT AND THE LOAN.                         11
                                                                              to a lee received by an autobmker from us
  Proceeds of Loar F;om:                                                      unless the following box is checked:
  Amou't S 111 i I\      F1r:ance Cha:-ge $           -~N~f~.~~·_
  Total $              iii/ A     Payab!e in                Al /Ct            C      Name of autobroker receiving fee, if
  ins1a11~.errts of$     -~W~l~A~--S --~N~'LiAn·                              applicable:
                                                                              _iWI,_ _ _ _ _ __
  from tf-iis Loan ls shown !n item 60.
                                                                                                                                                             .
  1 <:!en LEP.'S RIGHT TO CAt•."cy;L :f Buyer andJ::o-Buyer sign here, IJm prcv!sic..-is ;/the Seiler'& Right 10 CaifE:I se"cjoh on the ba:C~ gi'•ing the Seiler the ;ight to cancer 1f Seiler is unable to ,
                                                                                                                                                                                                                                                   .!
           n thlsl, ntract to a fina.f'fcial :nstil:ut:on-Jfrfl apply.                                ~               ,, ~ J          ,,7             /       /                                      /
,
                       -ii,,:.
               I-': _ ,·'j/       -'7 A.-, ·. ~ /,{'
                            :t ;;' • /_ ·"\~\..--1-- {.
                                             ..f
                                                              " V'
                                                        '-....~"-'
                                                              '-----·  I,'.                                    ../ , / ,/
                                                                                                       •' X ··--..      _.   .· ./   / ,. .        .~    //            __,                         '        1



                                                                                                                                                                                                                                           1824-0113
   !...J   .:!Id.re emissions            Case 5:16-cr-00047-EJD
                                       Certification                                 Document
                                                     Fee or D State Emissions Exemption Fee                                             120-1
                                                                                                                                         $ ... Filed
                                                                                                                                                 fl!JA(4i I OPTIONAL
                                                                                                                                                      07/11/19    Page   4 of 24
                                                                                                                                                                     SERVICE CONTRACT(S)                                                                       You want to
5. Subtotal (1.throcgh 4i                                                                                                                 $           7n<4~"L1; J (5) I                                          purchase tfle service cor::ract(s) written with the tollow1r..g
6, Total Downpayment                                                                                                                                                                                             cornpanY(1es) for the fe;m/s) shown below for tl~e charge{S)
                                                                                                                                                                                                                 shown ir item 1L1 Jvl, IN. 10, arid/or 1P
                                                                                                                                                  N-t'.P,\.f\}                                    l I
           Model
           VIN
                               1
                        _,i~,_,.,_,·{,,_-,_ _ _ _ _ _ _ 0dorn. -;'f\l-'f.'1'"~----
                          oi if\
                          i.   Ir>-
   B. Less Prior Credit or Lease Balance (e)
                                                                                      'I


                                                                                                                         $                        N/A                (B)
                                                                                                                                                                                                                 Term
                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                 t L Company _illi_EL~-------·--------
                                                                                                                                                                                                                                · R4
                                                                                                                                                                                                                 1M G::impariy ~,...,_.!_________
                                                                                                                                                                                                                                                          . Mos. or_ qqq ~-9.95 ___ 1v1i:es
                                                                                                                                                                                                                                                                                                          -----------·---------
                                                                                                                                                                                                                                                                                                            .
   C. NetTrade-[n (A less B) (1nd1cate if a negative number)                                                             ~·-                      kl i lo
                                                                                                                                                  "•.
                                                                                                                                                                     {C)                                         Term     ·---·---3.h--·--      Mos. or                               _3.0_
                                                                                                                                                                                                                                                                      1 ..Q_Qft __ M:les
   D. fJeferred rJownpavment                                                                                             s                        ~/ ~ (0)                                                       i N Com::iany ___ _Q_[_f\l_J ____ Zf1Nf:_ _________________________________________ _
   E. Manufacture:'s Rebate                                                                                              s;                      tJ I A (Ei
    F. Othor _ _ _ __
                                                                                                        ----             $                        ~iA (Fi                                         II
   G. Cash                                                                                                               $        i;;nr:n nn                         (G;
   Total Downpayment (C thmugh G)                                                                                                         $ -            -S-~)_(:,(l _!)!:)(6)
   {:i ~egat'Ve, ente~ Z%ro on Im~$ ar:cl sr.:sr ihs arr.curt lass than :wo as a posiilve wmosr cri \ma IQ above}
    Arnuunt Financed (5 less 6)

                      SEllEA ASSIBTED LOAN
                                                                        AUTO BROKER FEE DISCLOSURE                                                                                                      I Hoiiv'TH1s                   <kNTRACT CAN BE CHANGEO./This                                                                    I
9mR M>Y BE REQUraED TO ?LEDGE SECURITY l'lJ!I THE lOAN. AND 11                                                    I
W!LL 8E OBtlGA~.J1 FOR THE lNStA.L\...¥.EITT PAYMEHTS ON OOTH TH!S                      II
                                                                   !f this contract reflects the retail sa!e of a                                                                                 I Icontract confains the entire agreement betwe~ you I
                                                                                                                                                                                                     and us rei.at1ng to thls contract Any changyttc the !
RETAIL INS!ALLMEill" SALE COi/TRACT AIID THE LOAN.                 new motor vehicle, the sale is not subject                                                                                              contrc,ct rnust be 1n wdt1ng a1d bot!-- you ~-an,.d we
                                                                                            to a fee received by an autobroker from us                                                                      must sign. it ~o o,:Ei.l ;hanges ~~!n~2{//
P:oceeds of Loan Frorr-: ---""'-"'··---··-                                                  unless the following box is checked:                                                                             . . ..., .~}        \ ,:{" 11;, -· .?'- ·~-::-t- ;_.::;::/~ n·:. ""
A:nount $ _           J!L.B
                         F1nancA Charge $                                                                                                                                                                   B11yer ;:,1wf.s X /.
                                                                                                                                                                                                                              -\._-~
                                                                                                                                                                                                                                    :,.. .. ,-
                                                                                                                                                                                                                                                   i~-
                                                                                                                                                                                                                                                      7 -
                                                                                                                                                                                                                                                            /
                                                                                                                                                                                                                                                                      .~-~~~
                                                                                                                                                                                                                                                                        I                   ,
Total$ --~.!'.--                                                                                     Name of autobroker receiving fee, if                                                                   Co-Buy·er Sig                  -~'++.                                                                        ,,,.. /.
                                                                                             acolicable:                                                                                                                               I   _::_~

                                                                                        11 .. N/A
from this Loan 1s shown 1n item 60,




                 --                l                                                                J                                                                                                                                                                             /
OPTION: []You pay 1iio fmance charge if the Amount Fiylar.sec. item 7, ls pald in fuli on or before                                                                                                   - - - . Year -                           -         SFL~9fS INITIALS - - · - - · -

   THE MINIMUM PUBLIC LIABILITY INSURANCE LIMITS PlltiVIDED JN LAW MUST  MET                                             BE BY
                                                                                  EVERY PERSON WHO PURCHASES A VEHICLE. IF YOU ARE UNSURE WHETHER OR
 NOTVOUR CURRENT INSURANCE POLICY Will C!l\IER YOUR NEWLY ACQUIRED VEHICLE IN11lE EVEllT OF AN ACCIDENT, YOU SHOULD CONTACT YOUR INSURANCE AGENT.
    l/lARN~"-lG:
    YOUR PRESENT POLICY llAY NOT COVER COLLISION DAMAGE OR MAY NOT PROVIDE FOR FULL REPLACEMENT COSTS FOR THE VEHICLE BEING PURCHASED. IF YOU DO
 NOT HAVE FULL COVERAGE, SUPPLEMENTAL COVERAGE FOR COLLISION DAMAGE MAY BE AVAILABLE 10 YOU THROUGH YOUR INSURANCE AGENT OR THROUGH THE SELLiNG
 DEALER. HOWEVER, UNlESS OTHERWISE SPECIFIED, THE COVERAGE YOU OBTMN THROUGH THE DEAlER PROTECTS ONLY THE DEALER, USUALLY UP TO THE AMOUNT OF
 THE UNPAID BALANCE REMAINING AFTER THE VEHICLE HAS BEEN REPOSSESSED AND SOLD.
    FOR ADVICE. ON FULL COVERAGE THAT WILL PAOTECTYOU INTttE E'IENTOF LOSS OR DAJ.!AGETOYOU~_!:'~~LE, YOU,SHOULO CONTACT YOUR INSURANCE AGENT.

 ~~UYER,~;~<D~~:~:{~/;~:sH~:~EROfANDSTHESE PUBU~~Ll/%~'.CO;N;:s·, /'~~<"                                                                                                                                                                                 -//.
     i:\Jn P~tmff !Anrt."IOmi::int· ~f.lRi.->r r.::ilic.r nn infrwm~tirn fmm 111\11 ~nrllnr t~.a lianhnlrl/.lr f\r :p~~nr
 ~--;;:p,4;'c~~~,~;~~·~la·;~~:·y;u~~·;d~~~;d~~~;~·~~~;~~-~&;~1~-~~~-;~~~t;:-·                                               -· ,--· ··--- . . ·-· . -·- --····- -· · ·-
                                                                                                                            nf Hnl If    ;;orlf..l-in \lf..lhir•:µ   tn ;;.irri111-.1 :::it thP   i\;;.Jl.inff
                                                                                                                                                                                                  ~-,-··
                                                                                                                                                                                                                 ~mfll ll'lt
                                                                                                                                                                                                                 -···-·····  -··---·· · · --·· · RM
                                                                                                                                                                                                                              <;hrn.vn in iffil'l     trF.                             nn2~1iP.-d
                                                                                                                                                                                                                                                                             ilRmi111•;nn nf P.m011nt
                                                                                                                                                                                                                                                 7 -· -- · ·--- ------- --- - - ---- -- --- --

 se11er agrees to pay the payoff ariount show.'1 in SB :o tJ:e iif!rlho!der stf~ssor of the trade-i:i vehicle, or !ts designee. If the acwa! payoff amount is more than the a'.T1ount shown ir: 68, you rni;st pay the Saller
 ~'le excess on demand. If the actual payoff amour:t is !ess tl;i8n thearriount shown in 6B, Sellar will refund to you any overage Seller receives from your prior lier holder or lessor. Except as st:et m:~·e "NOTICE~
 on the back ol ll11s rontract, any assignee of this contrac.t\.1,m not-·00 obl"lgated to pay \he Prior Credit or Lease Balar:ce shown in 68 or any refui,d.
                                                             { //
 Buyer Signature X                 N/}'\ ·-----             .\L'.'_____ _                                          Co-Buyer Signature X
 Notice to buver: (1l Do not sign this agreement before vou read it or if it contains any blank spaces to be filled in. (2) You are entitled to a completely filled
 in copy of!his agreement. (3fVou can prepay the lull amount due under this agreement at any time. (4) If you default in the performance of your obligations
 under this agreement, the vehicle may be repossessed and you may be subject to suit and iiabiiiiy for the.unpaid indebtedness evidenced by this agreement
 tf you have a complWnt concerning this sale, you shoufd try to reserve it with the seller.
 Complaints concerning unfair or deceptive practices or methods by the seller may tie referred to the c:ity attorney1 the dfstrrct attorney, or an investigator for the Department
 of Motor Vehlcles1 or any combinal!on thereof.
 After this contract is signed1 the seller may !}ot change the financing or payment terms unless you agree in writing to the change. You do not have to agree to any change,
 and it !s an unfafr or decepUve practice for thEfseller lo mak~ unilateral change.                                      ~·     //.          .•    .         /·-·
        -· . If~
 -~uyer ;:,1gnatufe ..  \
                    h ----J--
                                          ·,
                                           ""\
                                                 y
                                                 L·
                                                      t·-'1 , .--.# /,.,.. "! .
                                                      ~ ... l.P { A£-J/ '
                                                 t;.i" ...:-..:.. _y___
                                                                                        0,..-
                                                                                   ~,·,. f J A .d . J
                                                                                                                 ,,..~
                                                                       ·- -___ ; ~·- _:.~--...._,,.._:- ""'.'.:_~--!-
                                                                                                                                        ~ -       ~·     - !--~ /
                                                                                                                                        vo-jjuyer "tilgnatur§l-N: "
                                                                                                                                                                                   l'-                 /'/;?·'
                                                                                                                                                                                                           "
                                                                                                                                                                                                           ~ ~
                                                                                                                                                                                                                          ,h
                                                                                                                                                                                                                        _,,     · _/
                                                                                                                                                                                                                                       /""
                                                                                                                                                                                                                                           -o;?
                                                                                                                                                                                                                                           ~""""'9       .,..
                                                                                                                                                                                                                                                                /
                                                                                                                                                                                                                                                                    /'°"_./·.,.,.-
                                                                                                                                                                                                                                                                    ~
                                                                                                                                                                                                                                                                            •     -        _ ...... , ,
                                                                                                                                                                                                                                                                        ._... ,"".: ,,,,. __ """.'.'.----       __ ../
                                                                                                                                                                                                                                                                                                                         ,,/
                                                                                                                                                                                                                                                                                                                           -

The At1r1b-Ji Pefceniage Rate 1nay be 11egdi:lable witf1 tile St:ffer,, The Sr:::iier 111ay assign tlil,s''contract
and retain it!S right to receive a part of th~ Finance Charge.                                                                                                     /
 THERE IS NO COOLING-OFF PERIOD UNLESS YOU OBTAIN ACONTRACT CANCELLATION OPTION YOU AGREE TO THE TERMS OF THIS CONTRACT. YOU
 "·l'f ·I d      t " "" " 1· """ t                      II'"'' · ·di 1 ,. I I ..,. _.
 ~1 om1a aw oesno prov1,e .,ra. coo lnlf"' oro ~en:a11ee ••:o,npeno ,o:ve,,1c esa es. "'.e...ore1youcanno.
                                                                                                          tlate rcanc~·'th'',S con,ac
                                                                                                                                  .. t CONFlRM"lHATBEFOREYOUSIGNEDTHISCONTRACT,      WE
                                                                                                                                       GAVE 11 TO YOU, AND YOU WERE FREE TO TAKE IT AND
  ~mply because you cha~e your mind, decide the ·rehicle costs too;much,pr wish you had acquired adifferent veh!cle. After you sign below,                                                                            REVIEW IT. YOU ACKNOWLEDGE THAT YOU HAVE READ
 !~~e~t~~~rai~~~~~~~~7~;~~~aW;na~~i~~~~ u~:!e1~~;~ ~~~h;;~;i;~11~~~~· ~~~~~~s~~t~~iri;~ ti4i~:of~;~~:c~ I ~~!~~~~~ n2!,u~~, ~?~J!!~I~o1~~~~~1 ~~~~~ I
                                                                            1                           1                                                                   2

  lo certain statu!orycondltions. This coolrac!canoollation option requirement does not apply lo lhe sale eta recrea!bnal vehiila, amoforcycle, S~NINGBELovrvouvC'o'Nl:1'fl!l THATvou"'ilecENeD A
 Ior an off·hiohwav motorvehfe!e subiect to tdentiftca!ion under Callkirnia law. Sl!ethll vP.hir.\p r1mlr:.1cl                    l'JirtN1 ll~Hnn       nntinn ~t1t!illm11rrl inr Mi>11'1il~
                                                                                                                                                                                                                   I _,. ··-· ---· ., -·· ·. -- ... - -· .....              ~                •M·. · · - · · - · - · · - - · -
                                                                                                                                                                                                                                                                                                                                    0
                                                                                                                                                                                                                                                                                                                                        I

                                                                                                                                                                                                                                                                                                                          1824-0114
                                                                                                                                                                                                                                                                                                .,,.-
 AutoNation                              Cus·:omer Nan1e                Case  5:16-cr-00047-EJD
                                                                         WEILIN CHANG           Document 120-1       Filed
                                                                                                           Pur::.:hase ?nee 07/11/19
                                                                                                                                $ 53,959Page
                                                                                                                                        00   5 of 24                                                                                                                                            .-
                                                                                                                                                                                                                                                                                                0
                                                                             S•iptomber 5, 201;; 0·1 53 46 PM                                                 Trac:e Value                          $                 Fees a11d Taxes               $ !i,320 41
 O.ealerSrnte                            Datt1 !Time
                                                                                                                                                                                                    $
                                                                                                                                                                                                                                                                                                '<!''
                                         Yea,•, Make, Model                  2013,' '                                                                         Lien Payoff                                                                                                                       N

 '$~;;•11m•J
                                                                                                                                                                                                                      BalanC13                      $ fi4,279 41                                Ill
                                         Current Mileage
                                   ** Tern1 I A.PR
                                                                             30,9i'1
                                                                             60mo /299%
                                                                                                                                                              Cas:1 Dc·wn
                                                                                                                                                              Rebate                                                  (vnth Feos & Taxes)                                                       ....
                 IMMt§pitjQ1
 MERCEOES.f•ENZ EXT LTD WAl~RANTY   $ 5,850                                  MloRCEDES-BENZ E>:T LTD WARRANTY         $ 5,850                                                                                              MERCEDES·BENZ E~:T LTD WARRANTY       $ 4,9!0
              M1 100% REFUNDABLE Pia_~
 ~±_MolUl'JLMTD                                                              84     Mo/UNLMTD M1 100-%1 REFUNDABL~ Plan                                                                                                    72 Mo/UNLMTD M1 100%1 REFUNDABLE   F'IAn
                                                                                                                                                                                                                                                     ------------·-·----
                                                                             ·---- ---··------- -----------------···-                -~---




   • Provides mec1'arncal breakdown proter:t•nn                               ~Provides mecharnc;:il break.clown prctect1on                 •Provides mec~arnca! broflkdowr. pro1ect1rn1                      11 Prcvu:les mecharnca! b1-eakdown pro\ect1on


   "'Pays the cost of parts & labor for mvered repairs                        •Pay;; the cost of parts ;~ latm for covered reµa•rs          • Pays the cos! of parts & labor for covered repairs              m Pays the cost of parts I~ labor for covered repairs

   • Covomge be!!'..ns when !~~~::,~~~~~'.'..:·nly   i_'"_·'-'------+         ., Covmagn begms whm-: fac!cry ~-'.~~~'!?'-~_r:_~s________,__•_CD_'_,_,_rai1:'.__~ep!ns whan factory wai:.r!~ty e'nds ______+--~~~overa;;e begins _"."_i:_~ factory warranty ones ---·------·

 MERCEPt:S~EIENZ PREPAID MAINTl:.'.NANCE      $ i ,950                       Ml:RCEDES·BENZ PFtEP.A.10 MAINTENANC:E $ 1,950                          MERCEOE:S·E!;ENZ PREPAID MAINTENANCE$ 1,950                           MERCEDES-BENZ Pf:tEP,l\ID MAINTENANCE$ ·J ,Sf!O
 36 Mo/30C~Q- Mii 10000 ~!)~ -~~-!~~~Y~!~--------------                      2~ Mo(~~OQO M1/ 10DQQ__1 '!:!~!~J!}!ervals ___                          .~§ Mo/30_900M1/10000 m.~~!_Q_~~:0!a 1 1s                             24 Mo/20000Mi/10000 rrnle mterva!s
   " CoveraNerc~1des·Benz factor{ rcqu.red mamtsl'lance                       "Covors Mercedes-Bari:~ fa:::tory roqu1rnd maintenance                  ~ CDver:s. ~·erc~·des-Banz factory required mmntenarice              ••:overs Mercedes Ben;c factory l"6qU1red mamtsn;;~ce
   ~   Perlormed by fac:ory-au!hor1zed lechrnc1ans                            ~ Perii:nned by faciory-auth:.inzed teclm1c1ans                         ~ Pmforrnml by factory-authom:ed technicians                         "F'erforr!leo by laclmy+authorizecl techn:c1ans
   "Uses onl)r gi:ll~.'-Hns m~~uf~.cturer par!:'._                                                 mm1ufau:tuHir parts                                a Uses on!:'.~~-~n~1~e manuracturer parts           ----+~--1~-~=~-_'?.~¥.-~~-~~~~-~-:'.!-~~~~-'.~(~!_l!.i::::J!.~-""---...
 APPEARANCE PROTECTION PLUS                                 $ 1,188          AP'PEJ\RANCE PROTECTION PLUS                                 $ 1, 188   APPEARANCE PROTECTION PllUS                                 $1.188    APPEARANCE PROTECTIOl'+il PLUS                             $1,0!·8
 5 Year Lirrnted Warranty                                                    5 Year Limited Warra.!l!Y_ __ ---------------·-··------                 5 Year l!~'.llt~!~- Warranty                                         !   Yea~.b~'.!!!~d_.'VYarr.a'!!Y______

   " Pam! Guard protects the ~»:tenor fini,;h of the vehicle                  .. Pa:nt Guard protects me @tenor fr1ish of the vetm:'e                 ~ Pemt Gwircl i:;rotects \he ex-tenor finmh of the vef11cle             m,=>aint Guard protects :he exterior tirnsh of the vebJde
   " F10er and Leether Guard protect the ;n\enor of :he vehicle               "Fiber and Leather Guard protect the mtenor of the vehicle              ~Fiber am: Leather Guard votect the tnlerior of the vetw:le             • ;::1ber and Leather Guard protect !he mtenor of tl~a vehicle
                                                                                                                                   • Unhrn1:ec rerroval of dentsldmgs wlo safldmg or pamtmg                                   m 'Jn:1m1ted remo11a: of d1mtsld111g·s w/o sanding or painting
   " lln!im1ted removal of dentsidmgs win sandmg or pamtmg                    m Unlurnted rer:;oval of c,~nts1dmgs w/c sanding or pa1ntmg
                                                                                                                             - ; - - - - - - - - - · - - ---·-------------
 MERCEDES-BENZ TIRE ANO WMEEI. PLUS $ 2,650                                  MEoRCEDES-BENZ Tll~E AND WHEEL PLUS $ 2,650 MERCEDE:S·S·ENZ TIRE AND WHIEEI~ PLUS $ 2,650
 49m60 Mo PL~~-r::J..!~QR~~uct1ble                                           49·60 Mo PLAN $50 Dec!l'.c~!~)-~ ---------··-·---- 49-60 Mo -~~!~~-$50 Oeduct1b!e                     _____
  " Prov.des repj.;:1cenenl of bres!whoolo· dll€ to damage from               ~  Provides replacement •:lf ticns/v.twels due to damage from           s Provides ropl;1cerr.en.t of tires/wheels due to damage from
     road hnz<1rds                                                               mad h.auirds                                                             road haz.3rds
  .. Co11ers wreel mp<i1r for most cosr!!el1c d~'mage                         .. Covms wheal repair fo·· mo!l1 cosmetic dRmr19e                       ~   Covers v.hse!   rena1r   for   MOS!   cosmetic damago
  ~ Ma)wnum of 4 claims
                                                     ______ ________  ___,    '" Maximum of 4 c:a1ms                                                  ~   Maximum of!! cla1:-rs


 WINDSHIELD PROTECTION                                        $ 730          WINDSHIELD PROTECTION                                          $ 730
 5 Yt:.~..t11~~                                                              ~-y~~~·   PIS:!!J ______.
  ~ Chem1(:al lreatme1t protects agarnst chip,:; and crack~                   • Charn1ca! treal--nent µmtech agamst chips and cracks
  • Reduces ~glarn and repels water 1~e en::! snow                            m Reduces glare and repe1s wale~ 1co and snow

                                                     _________,___________
  • Provides l'or r~1pai~ or repl.acernenl of windshield                      m Provides for repair or mplm:ement of W•ndsh1eld


 lOJACK + XRIN                                                $ 895          LOJAC:K + XRW                                                  $ 895
   "Stolen vei11c!e t•ackmg system opera:ed w~lh poltce
   • 90%+ Recove1y Rate {many w1th•O h•ltus:.
----~§.~'.:_~~~-l11ngth of Nmnmty
                                                                             11 .S;oltm veh.:::le !racXing sysl,9m operated Wilh police
                                                                              '"~:l0%·~ Recovery Rate (·11af\'f within hours)
                                                                             .~_::xtends !:_~-~~-~-~f warmmy _ _ _ _ _ __
                                                                                                                                                              ;r1ourlv ,c/lhJ
 THEFT PROTECTION PROGRAM                                     $ 399
 $5000
  "ID Number marked on voh1c:s acls ai; t~e~ deterrent
                                                                                                                                                                 [ft7Vl-rtl-
  ,. Pays benufit ,f vehicle 1s stolen rmd declared total loss
  ~ If V~Jhid() 1s s1olen recovered and 1101 dec:amd a total ios.s,
   banem w1i: pay I.IP to $1000 of 'nsura11ce deduc11b!e
  m lf'cludes   ldsn!1ty Tneft Program
                                                                                                                                                                                   ________.---------
                        Case 5:16-cr-00047-EJD Document 120-1 Filed 07/11/19 Page 6 of 24

Jonathan chang                                                                                                                                      Mercedes-Benz of Stevens Creek
                                                                                                                                                 4500 Stevens Creek Bivd Cl\ 85129
                                    Your Credit Score and the Price You Pay for Credit
    OUY Credrt Score



    Your Credit Score                     II
                                           Source    Equifax
                                                                                              1773
                                                                                               Source Exoenan
                                                                                              I Date
I                                          Date                                                         09105120·15



    Understandina vour cred:t sco;e


                                     II
                                       Your credlt score is a nurnber that reflects the 1r.format1on                            in   your credit report
    What you should know               Your cred:t report 1s a record of your credit history lt includes information about vvhether you pay your
I   about credit scores                bills on time and how much you owe to creditors
                                       Your credit score can change, depending                      on how your crecl1t history changes
    How we use your credit
                                       Your credit score can affect whether you can get a loan ar,d how much you w:\I have to pay for that loar.
    score




                                                                                                                                                                             . .;J
                                       Scores range from a lo1Jv of 250 to a high of 900
    The range of scores
                                       Generally, the higher your score, the more likely you are to be offered better credit terms
                                                                    rEnuf3,l                                             1r;:-,,.,en«n:                                      !Tr2nslJnion;
                                                                                                                                                           I
                                                                                                                                                           I


                                                                 nn
                                                                                                    I
                                      consumers [ .
                                      %¢                                  .fil"                                                           ~"
                                                                                                                                          . .
    How your score                    wrth score                 ""
                                                                                                                                                 7.J l1.
                                                                                                                                                           I
    compares to the scores                                                l
                                                                                                                                                 n
                                                                                                                               1$7%

    of other r:onsumers.
                                       ina
                                       particular    _. ,  '1"I           j          U->'li
                                                                                              ...      ...              81'~
                                                                                                                               ~                           I ...     •;,,,                             -

                                     I range        I~ :::::; u u                             ;:;11~ = LJ LJ
                                                                                                             ~   >l't
                                                                                                                          L.J11~; CJD LJ LJ
                                                                                                                                                                             '"
                                                                                                                                                                                                  LJ! I
                                                    [250 [351    ~Sfl 1   [601       j7C 1    ~n1 pso !351 rso: iOOl 1701 ~1 [2'.':iC [-::£; (501 f.~1 701                                         ffll :
                                                    350] 5JD] 61)Jj           700]   COO! 9"JOJ        35G] 5lJO) Eff!) !L-0!             800!   ~JOI          35'.J) 5COi 600]    !OOJ      BCDI -~!      I
                                                                                                         Score Range




r   \Mh.,.f if tho ..... "'"'"'
    ~j~t_ak'e~·~~Y~~~r credit
                                  !You have a nQht to dispute any inaccurate 1nformat1on ;n your credit report If you find mistakes on your
                                    credit report, Contact the consumer reporting agency
    report?                            It is a good idea to check your credit report to make sure the 1nformat1on 1t contains 1s accurate

                                       Under federal Jaw, you have the right to obtain a free copy of your credit report frorn each of the
                                       nationwide consumer reporting agencies once n year
                                       To order your free annual credit report --

I How can you ooca1n
               .. a                  1By Telephone       Call toll-free 1-877-322-8228
    copy of your credit                On the web v!s1t www.annualcred_i.~~~port.com
    report?                            By n1ail Ma11 your con1pleted annual credit repori request form (which you can obtain from Federal
                                       Trade Comm1ss1on's web site at http:/lwww.ftc.gov/bcp/conline!includ.e/r~.g11.estformf1nal.pdf) to
                                       Annual C1ed1i Reporl Request Service
                                       PO Box 105281
                                       Atlanta. GA 30348-5281

    How can you get more               For more 1nformat1on about credit reports and your rights under federai iaw v1s1t Federai Reserve Board's
    !nformation?                       vveb site at www.federalreserve.gov or the Federal Trade Comm1ss:on's vveb site at www.ftc.gov



                                                                    CUSTOMER COPY




                                                                                                                                                                                                               1824-0116
                 Case 5:16-cr-00047-EJD Document 120-1 Filed 07/11/19 Page 7 of 24

We;!1n Chang                                                                                                         Mercedes~Ber:z ot Stevens Creek
222;5 Rae Ln. CA 95014                                                                                            4500 Stt::!vens Creek s;vd, CA 95-i29
                               Your Credit Score and the Price You Pay for Credit
Your Cred•t Score


    Your Credit Score                   IISource Equifax
                                                                               1789
                                                                                Source    Experian                     )   ~~~r::::e   TransUnion
I                                         Date                                 I Date   0910512015                     I Date      09/05/2015




    Urderstand:r:n •Jour cred1'. score



I
    What you should know
    about credit scores
                                   I   Your credit score 1s a number that ret1ects the information
                                       Y?ur credft report 1s a
                                                                                                     in   your credit report
                                                                 rec~rd of your credit ~1story It includes ·nformat1on about whether you pay your
                                   J bills on time and now mJch you owe to creditors
                                       Your credit score can cnange, dependmg on how your crea1t rnstory cnanges
    How we use your credit
                                       Your credit score can affect whether you can get a loan and hovv much you 1.v1i! have to pay for that loan
    score
                                       Scores range from a low of 250 to a high of 900
    The range of scores
                                       GP.nRral!y_ the higher your score . the mare likely you are to he    offen~d   bettAr creci1t terrns




                                       0
                                        /o of
                                       consumers
    How your score                     v11th score
    compares to the scores             1n a
    of other consumers.                particular

I                                  I   r8fl98




                                                                                         score Range


    Check1r.   our credit re ort
I What lf there are                I You. ~ave a,nght ~o ~1~pute ariy 1naccurat~ 1nformatmr. 1n your credit report           If yoi..; find mistakes on your
    mistake$ in your credit            crea1r repon::, corn:act u1e consun1er repornng agency
    report?                            !t ts a good idea to check yoi.;r credit report to rnake sure the information rt contams :s accurate

                                       Under federal law, you have the right to obtam a free copy of your credit report from each of the
                                       nationwide consumer reporting agencies once a year
                                       To order your free annl.al credit report --

I How can you obtain a             ) BY Telephone Call tol\-tree 1~877~~22-8228
                                       on the web v1s1t ~.<'Hlf.1.~lcred1!~eport.i:;om
    copy of your credit
    report?                            By ma.LI Mr.HI yoLir completed annual credit report request form (which you can obtain from Federal
                                       Trade Comm1ss1on's web site at httP...~awww.ftc.gov/bcp/conlfnc/include/regucstf9rmf1na!.pdf) to
                                       Annual Credit Report Request Service
                                       P 0 Box 105281
                                       Atlanta, GA 30348-5281

1How can yot1 get more I For more information about credit reports and your nghts under federaf law,         VISJt Federal Reserve Board's                     I
    information?                       web site at www.federalreserve.gov or the Federal Trade Commission's web site at www.ftc.gov



                                                                  CUSTOMER COPY




                                                                                                                                                                   1824-0117
                                                                         Case 5:16-cr-00047-EJD Document 120-1 Filed 07/11/19 Page 8 of 24
                                                                                                                                                                                                              ......
                                                                                                                                                                                                              00

                                                                                                                              Contrac·t Number CA.2B67317.1                                                   0
                                                                                                                                                                                                              .,j.
                                                                                                                                                                                                              N
                                                                                                                                                                                                              ...
                                                                                                                                                                                                              III




     CHAN~G_,..,...,.,..-­                                                           JONATHAI,_~----·                     05619             AN SAN JOSE LUXURY IMPC>RTS INC.
     Conlract Holder Last Name                                                       First                                Dealer Code       Dealer NamE>

                                                                                                                          MERCEDES-BENZ OF STEVENS CREEK
     Address                                                                                                              D/B/A

     CUl?ERTINO                                               CA                     950144032                           SAN JOSE.~----·
     City                                                     Slate                  Zip         Phone                   Dealer Gity




                                                                               /
                                                ~..1,,,:::'>..,<~::::::::;i:::i:..                    09/05.l2015      ~:::....,                                        BRYAN NUNES              09/05!2015
       usto7, Signature                                                    /                             Date            De   epresen tive S!Q'laturH                   RepresPnta.t1ve Name        Date

           i'                              /' 'Ih1s chr,.;ckn1a { 1ndii.::<-1 es you are ptovuhng the equivalen1 ofy     r s1gnatu1e a•1d 1nd1cat1ng yo1n 1ntent to enter into this agrecn1cnt
          \/fh1s Apphcation fo1coverage1s                            uh1ect~o
                                                             i.pproval and acceptance by J\.1crcedcs-Benz USA, ;:_,Le, MB USA) The l\1e1 cedes Benz Cerdfied P1e-Owned I united
             V11 arranty IS prov1dec, by l'v1BlJ . In ord to clain1 benefits under the terms of the Mercedes-Bt:·nz Cerlified Pre-{}1;vned Extended LinLted Warranty, folle.;r the tenns.
             set forth on the follo.,v111g page . You he by declare that you have fully read the tenns of the !\1erctdes-Benz Ce1llfted P1e-owred Exte'ded L11n1ted Warranty anJ
             Jnderstand and accept alt of th prov11s1_pin:-; 1hcre1n There have been no other 01 al or \.\':'ltten agre·etnents 1ega1 ding the l'vfercedes-Benz Certified P1e~Ov, ned Exter.ded
             I 1mtte<l \Varranty for the veluc e ot ~d" than those exp1essly contained 111 the Metcedc~-B·enz Certified P1e-O-vi.•ncd Exlcnded L1m1ted Wan<:mty The purcha;e cftlt1s
             Extended Li1niteC: Warranty Agreeint~nt ls not required in order to purchase or obtain financing fOr a Motor Vehicle.




Rov: 01.M.14. CA Dis'.rib1.man: :.;e~ 1-<o'dar, l)salsr Fila i!md Cusl;.Jmer
                                        Case 5:16-cr-00047-EJD Document 120-1 Filed 07/11/19 Page 9 of 24
                                                                                                                           Contract Number MP:2961'326




CHANG~---­                                         JONATHAN                                 05619          AN SAN JOSI': LUXURY IMPOHTS. INC.
                                                           -~-----·
Purchaser Last Name                                First                                    Dealer Code    Dealer Name

22215 RAE LN                                                                                MERCEDES-BENZ OF STEVENS CREEK
Address                                                                                     D/B/A

CUPERTINO
City
                                CA
                                State
                                                   950144032
                                                   Zip               Phone
                                                                                            SANJOSE
                                                                                            Dealer City
                                                                                                          -----

Lienholder Name                          Acldmss                                          City                   State             Zip                    Phone



09105!:,~10~1~5_ _ __                      .S5SOV                                           S550\//201                                                            ,-----
New Vehicle Retail Date                     Model                                                                                    V,9 hide ldentmcation Number



Ori$j inai New Vehicio In-Service/Warranty Start Date:
       1
                                                                     Month -"'-·-- Day ZI___ Year 201L.__ Current Mil'3a[le                    30 971


Agmennent Type/Term•      STR PPMSC-·3             Purchas" Price   $ 1,950.0ll           + Sales Tax $   0.00             =Total PurcnaBe Price$       1,%0.00
                          Services



Agmement End Date:              Month   JL.__       Day _i__ Year 201s1 .._




                                                                          09/0~ii20 i 5                                            BRY 1'N NUNES                  09i0512015
                                                               ·-----""""oate                                            ·-----,R,_e-p Narne                         Date
         Case 5:16-cr-00047-EJD Document 120-1 Filed 07/11/19 Page 10 of 24




Aut0Nat1ono,
Dlorlno
I l\..U':f\..

Our pledge to you:
• To offer you competitive vehicle purchase and tease financing.
e To enhance your O'lilnership experience by offering you
  products to protect your purchase such as Service Contracts,
  Pre-Paid Maintenance, Theft Protection, Gap Protection, etc.

\   ./e want you to know:
    11


• You may obtain your own financing.
• Interest rates may be negotiable.
• We may retain a portion of the finance charge or other
  compensation if you finance '"{Our vehicle through us .
• The purchase of protection products is not required to obtain
  financing or a lower interest rate.



                                                                  I        - ___ff- -----
                                                                 ~----
                                                ----·-;~-·             -
                                                                  ··--·-·· - - - - - - - -
                                                        _)JKANCE MANAGER SIGNATURE
                                                   _/




SR-ANNL-PLDG (Rev_ 09/13)   White - Internal   Canary   ~   Customer



                                                                                             1824-0120
                       Case 5:16-cr-00047-EJD Document 120-1 Filed 07/11/19 Page 11 of 24Number
                                                                              Agreement
                                                   PAINTLESS DENT REPAIR
                                                                                                                                          DGACA C9fl60
                                                                                                                                                (}Lv- ,,J
                                                    SERVICE AGREEMFNT
~;~i\lf~~~P~fi.tii.§i;'f(·                                                                                                                            ~ -_;'; '.

     NAME                                                   JONA1-HAN CHANG WEILIN CHANG
     ADDRESS/ CITY/ STATE/ ZIP                              22215 RAE LN                   CUPER-rINO CA 9S014
     HOME/ WORK/ CELL PHONE                                 (


                                                            MERCEDES BENZ OF STEVENS CREEK
     ADDRESS/ CITY/ STATE/ ZIP                              4500 STEVENS CREEK B         SAN JOSE,                                       ;1   951
     PHONE                                                  86S-40,1-332S
         ~!i)if(:lf~~-llll~Q~~· .. ,,                              ;,).>'.-                                                                    ,-,·:··,

     YEAPJ rv1AKE/ rv10DEL                                      1J
     VEHICLE IDEt~TIFICATIOt..J #
~'~~~~~iT};,t;jEf§Mi:i1lri!ill;~'i;
     TERM                                                   S YEi\RS
     PURCHASE DATE                                         09/0S/2015
     PURCHASE PRICE                                                           ~00




                                                     /            ,!
                                                   / PURCHASE OF THiS AGREEMENT iS NOl REQUIRED
                                   IN ORDfR TO PUJkHASE OR OBTAIN FINANCING FOR A MOTOR VEHICLE.
                    .•::·'· ....• :. ·..... ~.../ :. ;'"'' •: l :............... <i.:!Q:e!i'll~i:J'l!'!~i?i•ii::..~ .•.• ;,:;.i.~c/:
           Agreement means this Pair!tiess Dent_iRepair Agreement.
2.         Paintless Dent Repair or PDR meanf:;.'the process used to remove smail dings and mtnor dents from the painted surface of Your vehicle without
           harming the vehide's facto.ri; finish, ~ubject to the !!mltations and exc!us!ons set forth [n this .l\greement.
3,         We, Us, Our or Dent Zone mean~~Dent Zone Companies, Inc. (DZCI}, P.O. Box 140185, Irving, TX 75014, a Paintless Dent Repair provlder,
           who wlll provide a technician-to-perform qualifying Paintless Dent Repair services under this Agreement.                   -
4.         You or Your means the customer purchasing this Agreement.

       .   c:ix ......;.,c ' ,~-;,,       ... ..... .'.fii!!;,flJKll)/;f~~~~P,!1!\IJ'.~r.;:~i(~~~jS§~0;;,;;.,,"                        __ _ . .                    .   .
        a process that uses specia!lzed tools to gent!y push/pull dented metal on Your motor vehicle back to its original form. ThiS Procedure permanently
removes minor dents without harming the vehicle's factory finish. ~Aost small dents can be removed using the PDR process. Co!llslon damage, very deep
dents, and dents where the paint surface has been damaged cannot be repaired using thls process, are not covered under thts Agreement. (see What This
Agreement Does Not Cover").

     ,,                                                  . . .. .. . WHAli 'flillS AGREEMEJ;IJ000V;ER$.'''''''''''4'' · . .              . ·. . ·/ ·.
-Th-E,-:Agfeement covers                   minor deiits ·1es~~ th~fi tOUr.iiich~S (4~) ,,t~yexi:erto·~-~erti~~l~ri-d h~nz~nt'.31 pa!~ted ~heet metal body panels to the
vehicle identified on this Agreeme·nt, subject to the conditions, exclusions and limitations oontaine-d herein. This Agreement covers damage caused hy hail
up to the amount of the deductible applicable to hail under the automobile insurance pol1cy covering the vehicle, but nol to exceed $1,000, whichever is less,
if the hail damage can be completely repaired using the PDR process. Provision of service under this Agreement may not be attempted or provided on a
particular dent or ding in the event that Our technician determines, in his/her ovm discretion that the damage cannot be repaired using PDR.


                                                      must first                                                                  granted, You witl be
contacted by a Dent Zone               technlGian. You 1nay be asked, at Your sole expense, to take Your vehicle to Your selling dealer's location or a
participating Hutomobile deafer or technician to obtatn service.




                                         NO SERVICE WiLL BE PkUViOED WiTHOUT PRiOK A.U''fHORiZATiON
                                                             FOR AUTHOR!ZAT!ON                    Cft~Ll 1~ass ..52g,,9134




DG CA 1284 HA AN                                                 White-Customer Yellow-Administrator -Pink-Dealership                         Go!d-Lienholder
REV 01012014


                                                                                                                                                                           1824-0121
tUKfllf 'l\J::li'.   Utf\l#
NUrffs' BRYAN
                             Case 5:16-cr-00047-EJD Document 120-1 Filed 07/11/19 Page 12 of 24



                                             APPEARANCE AND/OR WINDSHIELD
                                             PROTECTION PRODUCT GUARANTEE
     VEHICLE OWNER
      NAME                                               JONATHAN rMarug            u~11     r•   ru&ru~
      ADDRESS I CITY I STA                                                  ;··~,, 0 ~;;~,;~: ;:;"~~"',
        HOMEI WORK I CELL                                                                         ""'   J"V'"'
      EMAIL                                                                              "
     SELLING DEALER
        NAME
        Annor.:cc
                                                        MERCED"S
                             I r'ITV I CTATC.: I 710 ____
                                                                          P'Z -- OF
                                                               !:._ .. 0~'.::!~  )  'fl'V-"'
                                                                                    ...> ~ tr.;;;
                                                                                                  CR""K
                                                                                                    1-t,
        "'-"-''"-"""''"'"'I""""'''-'                 ~"4!>UU :.ltVt:Nli U(tEK BOULEV                SAN JOSE                       CA 95129
     VEHICLE ·lt~ORMATlO·N                                                                                                     I


      YEAR I MAKE I MODEL     2013 MERCEDES-BENZ                                             sssov
      VEHICLE IDENTIFICATION# WDDNG7DB8DA502301
      CURRENT ODOMETER         30971
      PURCHASE DATE           09/05/2015
                              SPECIFIC COVERAGE FOR EACH PRODUCT IS SET FORTH ON THE REVERSE SIDE
       =============== ·······-- '
              COVERAGE OPTIONS AND TERM SELECTION
                                                                                                                                        bl
       I                          APPEARANCE PROTECTION PRODUCTS(APP}
                                                           Paintguard®, Fiberguard(!: and    Leatherguardr.~ 1
                                                                                                                                                       t_G88. 00
                                                                                                                                                       APP   Pi;~chase   Frice    I
               D
               1 YEAR
                                    D
                                   2YEARS
                                                        D
                                                       3 YEARS
                                                                             D
                                                                            4 YEARS
                                                                                                  05 YEARS
                                                                                                                                   D
                                                                                                                                   6 YEARS
                                                                                                                                                             D
                                                                                                                                                          7 YEARS
                                           AVAILABLE ON ANY      l\~ODFt   YEAR                                                ONI Y A\/1".ILABLE ON CURRENT QR
       I                                                                                                              I             PH!:=\flOUS 3 l\1ULJ!::'.L YE::AH.S           I
                     NOTIFY ADMINISTRATOR OF COVERED DAMAGE WITHIN 30 DAYS;
                           FAILURE TO DO SO WILL RESULT IN CLAIM DENIAL


       I                            WINDSHIELD PROTECTION PROUUCI (WPP)                                                                I                                          I
                                Standard Coverage          D                   Luxury Coverage
                                                                                                               D
                                                                                                                                       I




       I                            r- ·1                                             I                                            I         I                                    I
               1 YEAR
                                    I
                                   2 YEARS
                                             I          II
                                                       3 YEARS
                                                                             L
                                                                            4 YEARS
                                                                                    _J
                                                                                                   5 YEARS
                                                                                                                                   L__J
                                                                                                                                   6 YEARS                 7 YEARS

                     NOTIFY ADMINISTRATOR OF COVERED DAMAGE WITHIN 14 DAYS;
                                  FAILURE TO 00 SO WILL RESULT IN CLAIM DENIAL.
                         FOR BOT•~f APP & \11/PP, IF A CO\lERAGE OPT~C~J 070\'ERAGE LE'./EL ~S SELECTED
                                 AND NO TERM B~X IS CHEC_rD,,AX~~M TERM WIL~ APPLY.
        VEHICLE OWNER                SIGNATUR~J}, {;71, v/ ,;<.£ v L/~{                             C \....·   '~l/        /
           I acknowledge receipt of this Protection rlJduet\·Guarantee and acknowfedge my responsibiltty to contact th~--Ad~-inistr8tor regarding
                                                             damage \Vithin the time period listed above.             fl
                               Administrator I Protection Product Guarantee Provider: Siskin Enterprises, Inc. •  Pio.
                                                                                                                   Box 58 ~ Salt Lake City, Utah 8411 O
                                                       Call TolfFree (800) 453-8470; or E-mail: customerservice@permaplate.com
        79~0   (Kev 10-13}
                                                                            CUSTOMER COPY


                                                                                                                                                                                 1824-0122
                                                                                                                                                                                 ,----:;,,-~


                                 Case 5:16-cr-00047-EJD Document 120-1 Filed 07/11/19 Page 13 of 24                                                                            -c$
                                                                                                                                                                                       I



fORl'UI405~ BEAL#                  636239          SfOREf 47 SfK# OA502301                              CUSf# 3527373
fJUNESiBRYA~
          First Class Wheel and Tire Protection Plus
          Service Contract and Application with Deductible
                                                                                                                                                                              ?age 1 of 8




                  22215 llAf LI!




                                                                                                              IJllO!IG7D88flA502301 ..
           MA~·JUFA:::TL:RER                                                                          LrF.NHOIDFR
                  11ERCEOES-8ENZ                                                                              MERCEOES SENZ FIMSERVUSALLC

           3.
           DEf,LER   ~\Jm.~SER
                  !W304609
           STREET ADDRESS

                  45-00 STEVENS CREEK BOULEVARD
           C1:Y                                                                                                                            Z:P CODE
                  SAN JOSE                                                           CA                                                      q.i;;   ")Q




           COVERAGE: Wheel and Tire Protection Plus                                                                                        Agreement Purchase Date:


                                                                                                                                             09/05/2015
                                         60 itu!«THS                                                                                       Agreement Retail Price: S
           TERM:        _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ months (MAXIMUM TERM IS 60 MOfilTHS)


           IF NO COVERAGE OR TERM IS SELECTED, MAXIMUM COVERAGE/TERM WILL APPLY.
                                                                                                                                                     2650.00
                                  The follo\•ting models are excluded ano not covered L:nder the First Class VVheel and Tire Protection Plus Program
                                                 Aston tl.~artin, Be'.ltiey, Ferran, Lam8orgh1n1, Lotus, Maybech, fv1claren and Ro;ls Royce

           I (Cusi:omer) whose s1gr.ature appea;s below, acknow!edge ':hat ':he mfcmiation contained above is, to the best of ~'.'ly knowledge, true
                                                                                                                        I have read the terms and
           conditions contained herein, including, but not limited to, my responsibility to pay a deductible for any Structural Damage tire and/or
           wheel claims submitted under this Agreement, and l understand and agree to all of the provisions herein. This AgreemePt 1.s betwea'l the
           /i,dm1n:mroto~/0!)!1gcr   ar.d Cuctorr.cr




                         Nevada Residents Only: By 1r.1t1al1~··:h1s bo-1. You acknowledge that t~:s Agreement contains an Arbr~rat1on prcv1s10~. ~hat Y?U have read anc understarid the
                         Arb1trat,on Proced;Jre section and fff1r:native'1y agree to the terms con:.a1ned there1r                            09 / 05/ 2015
                THE PURCHASE OF THE FIRST CLASS WHEEL AND TIRE PROTECTION PLUS SERVICE CONTRACT IS NOT A
             REQUIREMENT FOR THE PURCHASE, LEASE OR FINANCING OF A COVERED VEHICLE. THIS AGREEMENT IS NOT AN
                                                  INSURANCE CONTRACT.
                                                        THERE IS A DEDUCTIBLE ASSOCIATED WITH THIS AGREEMENT.
                                              SEE IMPORTANT TERMS AND CONDITIONS BEGINNING ON PAGE 2 OF THIS AGREEMENT.



                                                                                                                                                                               1824-0123
                   Case 5:16-cr-00047-EJD Document 120-1 Filed 07/11/19 Page 14 of 24


    I     FORM# 5320 DEAL# 636239 STORE# 47                                         3-l!l:A¥ I 150 Mllillli!




    I "" "'°"''
                                                                               M€lNEl¥-BAClK Gt.IARAJN!EEE

                             cum    3527373                                 """"-"'                   "
                                                              2013                            555
     ll \   If you are not comp1e1e1y satisfied       l    -Y-ea_c1_M--ak_e_1,,,-oo-e-.,-----------------




    I
            with your new or used vehicle, bring it           IJDDNG 7DBSDAS0 230 1                         30971
            back to this location within 3 days                                                                                   ----
                                                           viN                                     current Odometer




                                                                                                                                                         I
            from the purchase date and with less
            than 150 additional miles on it and               09i05/2015                                    09/08/2015
            we wiii give you a refund of the              I Purchase oats
            purchase pnce.                                    MERCEDES BENZ OF STEVrn .                     53959 · 00       .·                 "
            Vehicles with a selling price of                                                    7'"'e
                                                                                                   Sellmg                /      /
            $200,000.00 or more are excluded                  JONATHAN CHANG                   ~~ ",              ,. y_,/( v{.1~...C~
            from this Money-Back Guarantee.

            This   ~. 4oney-Back
                      .            Guarantee     !s
                                                            Purchaser Name


                                                              WEIL IN C.HANG
                                                           ----------- V
                                                                                              "'-
                                                                                               \"'
                                                                                                            /; /'
                                                                                                        /.S.4 -
                                                                                                                   1
                                                                                                   Purct'fase;s1~~ahti;e"'
                                                                                                                      ~ /~"
                                                                                                                           ~~---
                                                                                                                     /, '/ /
                                                                                                                                  /"'
                                                                                                                                     , .
                                                                                                      / / / //' F / / /",(// ?·'· _,/./'
                                                                                                                                               -'*       1•
            subject to certain terms and                   Co-Purchaser Name                   ,   cMuvcfta&fr S1gria!ure
                                                                                                                                          ,.
                                                                                                                                               /"    I
            conditions described on the reverse                NUNES,BRYAN                                                            /
            side.                                                                                                                 /
                                                            Manager Name                  /Bnager Signature


SR-ANNL-MBGNU (Rev 03114)




                                                                                                                                                         1824-0124
Case 5:16-cr-00047-EJD Document 120-1 Filed 07/11/19 Page 15 of 24




         EXHIBIT B
       Case 5:16-cr-00047-EJD Document 120-1 Filed 07/11/19 Page 16 of 24



10.12.14 089

Chang: I request to have recording so that other people may understand what I am talking

Jerry Wang: Thanks to Lord. We have reached agreement. Halleluiah! Halleluiah! Because it's a
townhall meeting, everyone can speak and interrupt me anytime, if you raise your hand. Here is
someone.

Audience: You were using microphone, why not using it right now?

Jerry Wang: I thought I have a loud voice. Anyone didn't hear me, please raise your hand. Now let me
explain the purpose of today's meeting is to explain the past many years of financial operation of our
church and church building situation. This is a rare opportunity. We really thank Elder Chang and Ms.
Chang to clearly explain. Today you can see we have two microphones, one for the explainer. Elder
Chang will stand over there, and we didn't prepare a chair for him. The other microphone is for others
to ask questions. When you have a question, please raise your hand, then ask the question when you
reach the microphone. This way we can have some rules. You can't ask questions while sitting. If you
want to save time, you can just line up and wait there. So that's the way we will ask questions. As to the
principle of asking questions, we've heard a lot of things in the past. I hope we view the things positively
and ask questions in a positive way instead of a negative, blaming or judgmental way. This is not
according to the teaching of the Bible. We can have doubt, but we should not judge or blame. I think
this is very important. When we judge or blame, it will not help to solve the problem. Because today our
purpose is to solve the problem, we should be careful in judging or blaming. Another point is we need
to have factual evidence when we speak instead of randomly speaking something heard of. I believe we
have record of what we speak here, so we have to have factual evidence to speak or ask. It's good that
you have doubt if you are not clear. We can get clarification. I believe after things are clarified, we can
reconcile and find a solution. Our most important purpose today is to clarify things and explain things
that happened in the past. Do not judge and blame. Come in, Sue. You can't hear clearly if you stand
outside. Another point that I heard today at English congregation is to listen quickly and speak slowly.
When you come up to the microphone, you need to think. I think it is a very good biblical principle to
listen quickly and speak slowly. So when you come to the microphone, it is good to think about this
principle. Similarly, if a question has been asked, you don't need to ask again. Today it's possible that
we might talk about some internal operation of VIA. Elder Chang will hold it if it involves some internal
confidential information and he would let us know. Ok, I hope I've explained clearly. Hope you will help
to make today's meeting go smoothly according to procedures.

Audience: Should there be a moderator?

Jerry Wang: Elder Chang will stand here and I will stand there. I will hold the microphone. If I raise my
hand, that means I will need to interrupt. I will need to handle something. Is it Ok? Hope everyone will
help me to have thing meeting proceed orderly.

Ms. Chang: What's the agenda of the meeting?



                                                     1


                                                                                                       CHANG-000338
      Case 5:16-cr-00047-EJD Document 120-1 Filed 07/11/19 Page 17 of 24



Jerry Wa ng: I will do a prayer la ter. Then I will make a short expla na tion. After that, Elder Chang will
make an explanation of the things in the pa st. The period will take a long time. Then we will invite Elder
Huang, because he has reviewed a lot of documents in the past year or so. Elder Huang will first ask
some questions. After Elder Huang finishes his questions, then if anyone has a question, you can ask. We
hope you can continue to ask questions until everything is clea r. That's my purpose toda y. How to
move forward, how to solve our problems and what to do will be discussed next week in a meeting of
next level. After the elders have clear vision, we will discuss what to do. We will further communication
with pastors and deacons and think clearly what to do next. So today's important point is to explain and
cla rify. As to how to move forward and what to do next is for a smaller group discussion, because it's
difficult to reach consensus in a large group discussion like this. We must have in depth discussion in
elders' meeting. This is today's meeting procedure. We have designed very carefully for many days.
Hope we can get your Amen. Ok, if there is no disa greement, I'll start with a prayer.

Our heavenly Father, the brothers and sisters in our church have come before you, we ask for your
guidance, and gra ce. We know that we are redeemed by your precious blood. This church was set up
by you. Lord, you are in heaven and in every heart of us. I know that you are the safe keeper does
mira cles. You are the lord and master among us toda y. You control our tongues and mouths and
control our minds. You are the beginning and end and sacrificed for our sins. You resurrected for our
sins after three da ys. We seek nothing else but your being with us. When you are with us, we can treat
each other with mercy. We can speak gracefully and regard others stronger than us. We can realize
what we have done improperly. Lord, you want us to confess and repent and reconcile with you. Our
relationship with each other is the same, to confess and repent. This the only way you save us. Lord, we
ask you to work yourself and be our lord and king and be the master of our meeting. We trust all our
mind and thoughts in your ha nd. Please accomplish yourself. We pray in Jesus na me. Amen.

Audience: Amen!

Jerry Wa ng: Praise the Lord. According to the procedures that I just expla ined, I'll do a short
expla na tion. I believe the elders committee has a sked Elder Huang and myself to do a lot of study. We
had meetings in Taiwan as well. Wenchi Chen had meeting with us, not only in Taiwan, but also in USA.
He made some statements about his donation ideas to the church. I was not involved in the church
finance more than ten years previously, but I did attend these meetings recently. I am willing to briefly
report to you the opinion from Wenchi expressed in those meetings. This is purely my understanding. So
today our speaking is purely for ourselves, unless we speak on behalf of elders committee. I believe I
heard something in these meetings, the first of these things is brother Wenchi Chen has a conviction
which is with his wife, sister Cher Wang, he has her 100% support. All his donations to the God's
kingdom is for God and for the revival of the church, for the benefit of the church, for the offering of the
church. He also mentioned to Elder Chang that there are some problems with the management of our
church which cause some interruption of the church. So he mentioned to Elder Chang that it may be
good to have another organization to own the asset of the church (12:80), and rent property to church
to use.




                                                    2


                                                                                                      CHANG-000339
       Case 5:16-cr-00047-EJD Document 120-1 Filed 07/11/19 Page 18 of 24



Jonathan Chang: (10.12.14 089 - 37:27) People asked me why I have the power or authority to decide.
Is there any authorization? I can only say that happened 18 years ago, there is no written letter. But
we can only find evidence in facts. What's my status then? I was not an elder. There were two elders in
the church, Elder Kou and Elder Chen. Elder Chen was responsible for finance. Weining Jiang was
responsible for actual financial operation. Who was I? If there was no clear donor intension to ask me
to manage, even if I have power from heaven, can I ask church to do this or do that? Could I do that? I
said that I didn't have any written approval, but we can find evidence from what actually happened
(38:50)

10.12.14 090

Time stamp: 23:04

 Elder Chang: HOCA was set up. The money originally in Home of Christ account, we, during March or
April 2005, I can't remember exact date, wrote a summary report. That summary report has been
given to elder/deacon committee periodically before, but that was the last one. This summary report
was to tell people where the money was spent. That was in HOC account, not in HOC4 account. In
Elder/Deacon meeting, I told the establishment of HOCA . I need to transfer the money there. At that
time, there was no problem. Because everyone knew what happened and how the money was used to
support others, even some money was used to support HOC4 missionaries. This was how it passed. At
the same time, another thing happened. It was our church building. During the setup of HOCA in 2004,
I went to see Cher Wang. I pledged $2 million. What's the purpose of this $2 mil.? It was matching
fund for church building. Please notice it is matching fund. I believe Elder Wang can verify. Actually,
Cher Wang and Wenchi Chen during the church building process of many churches, I can name a few,
River of Life Church, Forerunner Christian Church, and Cannon Church, these famous churches, they
were all involved. But if a church wants to develop its own building, let me ask, is this the church's own
matter, or their matter? For example, if I want to go out to develop a church building, let's not say it's
me, let's say it's HOC4, and we see a building asking $8 million, I asked Cher Wang if you can donate $8
million. Let me ask, is this the attitude we should have if we want to build a church? Possibly not.
Church building should be like this, now I have more people and I want to change a place, a better and
bigger place, my church wants to develop a building, then they come to help and support. So in fact,
from the very beginning in my dealing with them, there was a principle which was I recommended
them, just like in early days we were very close. So the concept is if church A comes to you to pledge $2
million, and church B also comes to you to pledge $2 million, what should you do? Why did you give to
this church and not that one? There is only one method, we don't know what God's will is, but maybe
we can use a method, which is if the church wants to develop its own building, it needs to fulfill its own
obligations. And Wenchi Chen should donate for most up to one half. So if a church is $8 million, you
can raise $4 million, this means that there is blessing from God. Then he would donate $8 million, oh
no, $4 million. So using this method he can block many churches' mouths. Otherwise, all the churches
would ask him for money, what would he do? How can he say to give this and not that? So a church
wants to build its own building, it is church's own responsibility. They are the support. That is their




                                                    3


                                                                                                     CHANG-000340
       Case 5:16-cr-00047-EJD Document 120-1 Filed 07/11/19 Page 19 of 24



concept. So I pledged $2 million from them. $2 million came into HOCA. So at the very beginning,
HOC4 wanted to buy Lomita property. It was actually HOC4 wanted to buy. At the end of November
2004, an offer was presented. The other side accepted. But the closing had to happen at the end of
January. I knew there was a problem. And the problem was that the money for the closing was
borrowed from the church's brothers and sisters. Actually beside this $2 million that I had, I borrowed
$3 million. Why? Because I knew often times when church wanted to do this transaction or even to do
the remodeling, it actually needs bridge loan. So at the same time, I personally borrowed $3 million.
After I borrowed $3 million,

Audience: Sorry, was it you who personally borrowed $3 million?

Jonathan Chang: Yes, yes, I personally borrowed $3 million.

Jerry Wang: If you want to ask question, please come up.

Jonathan Chang: Because it was like this. I said personally because I mentioned LLC and Inc. So a real
non-profit exemption corporation is HOCA Inc. The earlier established HOCA LLC was under my name.
Ok, the borrower of $3 million is HOCA LLC. So it was not the responsibility of HOCA Inc. This was what
I meant. So this money coming was for bridge loan. Initially it was for half year. But then later on,
HOC4, if you have been here long enough, if you have attended elder/deacon meeting, you should
remember one thing. Before closing, oh, I just mentioned closing, I went on a business trip to Taiwan
before closing, actually before I left, I told Elder Kou, I don't know if he remembers now, but at that
time, I told him that I had the money for the bridging, don't worry, then I left to Taiwan. But I didn't tell
the details to Elder Kou. Elder Kou was very nervous, because we needed to close. Where was the
money for closing? So Elder Kou in US just went to ask brothers and sisters to borrow money for
bridging. Ok, he asked brothers and sisters for money for bridging to close. So after closing, closing was
in January, then Janary Way needed to be sold. As a result, it was sold to a developer. This caused a lot
of conflict within the church. Back then, there were two opinions, I was very clear that it was half and
half. In 2005, I remember I was the chairman of the elder deacon committee. I was presiding the
meeting, half and half. There is fierce argument. Why? Because half of people said that how can you
sell a church to a developer. And the other half said why not. Because the developer has more money.
Why not? It is only a church, and it is only a building. If there is no people inside, it is worth nothing.
From biblically stand point of view, it is correct. But some brothers and sisters regard it inappropriate.
So there was a fierce debate. Argue, argue, argue. And the bay area is small, the rumor went out and
went to the ears of Cher Wang. One day, she came to me. She said to me that she heard that we would
sell to the developer. I said yes, correct. The contract was signed. She said can you find a solution and
try not to sell to developer. I said okay and I will try. We the people who work in the companies, let me
ask you, if a boss gives you a task, if a boss tells you how to do it in every step, let me ask you, what kind
of position you have? If you are a manager or above, usually I believe if a boss gives you an assignment,
you just need to do your best to finish it. Is that true? I will not tell you the solutions, I hire you and you
need to find the solution. She gave me this task. I said okay and I would try to find a solution. Later on,
the developer found that the number of the houses that he could develop was not as many as he
thought he could. So he thought the property was not worth the price, so he came back to reduce the

                                                       4


                                                                                                           CHANG-000341
       Case 5:16-cr-00047-EJD Document 120-1 Filed 07/11/19 Page 20 of 24



price. That is great. I thought my opportunity came. I knew I had a solution because if you know about
real estate transaction, you should know, once you sold and the other side paid the money, you
probably had a hard time not to sell. It is very difficult not to sell. But once he counters, the deal can be
off. Then at that time, I thought about one thing Elder Wang just mentioned, Wenchi Chen confirmed a
concept, sometimes, church argues a lot about the management. It is better to let an outside
organization to own the property and rent it to the church. But that was of course not what he
expressed at that time. Of course, it was before that time, it was like when we talked about the
principle of donations, as we were normally sometimes chatting and discussing about the concept of
service. Okay, so I thought about this method. Then I made a proposal to the HOC4 elder deacon
board. I proposed that I would purchase through HOCA, I would purchase through HOCA. Then we
would not sell the old church. Not sell, and then exchange the usage. HOC4 use here while HOCA use
there. Because HOCA use there, just like what I did later, I can let other churches use it. Alright,
originally in the summary report of the special fund, there was actually church building fund of
$430,000. Originally when the church was developing building, that fund was transferred into HOC4 for
the support of church's purchase of the building. Later, in the proposal, I especially pointed out, that I
wouldn't donate this $430,000, okay this $430K will not be donated because HOC4 will not purchase
the building. Then that $430K was returned. Alright, there is another point, which is that the
properties of both sides will be maintained by the party who is using them. If there is remodel, there
will be remodeling cost. For example, HOC4 use this Lomita property, HOC4 will be responsible for the
remodeling cost and future maintenance for the period of ten years. At that time, I sent this proposal
to the elder deacon board. I made this proposal on behalf of HOCA, so I had a conflict of interest, so I
didn't attend elder/deacon board meeting. Because I did not attend the elder/deacon board meeting,
actually I was notified after the fact that the proposal was passed. Alright, Lomita property at that time
was closed and belong to HOC4. Please notice, closing belong to HOC4. I just said the relationship with
HOC4 was not clear. So the title for the closing was the Home of Christ. Because other churches,
including HOCS, all the properties are under Home of Christ, so HOC4 had no reason to do differently.
Because we haven't settled what to do. So the title was the Home of Christ. But HOC4 was in charge
and was using. Alright, after my proposal was presented and passed, by the end of June, it was closed. It
was transferred from HOC to HOCA. In between, the chairman of the board of director of HOC is the
second Home, Elder Huang sent email to notify every Home (Weilin has digged out all the emails),
asking every Home to approve the transaction. Because every elder of each Home was still the board of
director of Home of Christ, Elder Huang said every elder responded and approved without any
opposition. They allowed HOC4 to sell the Lomita property to HOCA. Okay, it was a done deal. On June
30, 2005, we closed the deal. And before then, HOC4 started the remodeling here. In August, they
moved. For Janary Way, I intentionally let it unoccupied for one year. I didn't let any organization to
use it. Because we know if we let another church to use it immediately, it may affect some brothers
and sisters to not to come here. So we let it empty for one year and no other organization was using it.
In the meantime, I heard some rumors that HOCA took HOC4's building fund. I am telling everyone of
you no. What HOCA took back was what it originally donated to HOC4 for $430,000. We took the
money back. It was mentioned in the proposal and it was the part of the proposal. Then how much
money did HOC4 raised? About $400,000, plus the commission by Brother Jiajun Wang as agent for the
transaction. The seller gave him 3% commission. He donated the commission back for church building.

                                                     5


                                                                                                        CHANG-000342
         Case 5:16-cr-00047-EJD Document 120-1 Filed 07/11/19 Page 21 of 24



That was $110,000. At that time, HOCA donated $90,000 into HOC4 as church building fund. So the
total was about $600,000. Among this $600,000, our remodeling cost about $300,000. Then there was
about $300,000 left. Now everyone who goes to see the financial report will see the building fund
remaining about over $100,000, because our church's general fund ran into deficit. The elder/deacon
board meeting passed to move fund from church building fund to general fund. So the total of HOC4
building fund as of now should be about $300,000. So I state solemnly here that we didn't take HOC4's
money. Because there is some rumor saying that Elder Chang took away the widow's two pennies. Now
I tell everyone no. Okay, I think my statement about the history, I thank Brother Jerry and two elders
spending a lot of time to meet with Brother Wenchi (43:51).

Video file: 10.12.14 091

Time stamp: 24:55

Elder Lin Huang: During our investigation, we found some special funds as mentioned by Elder Chang,
Seminary fund, Mainland and Building fund. They existed there which we were not clear.

Elder Chang: Let me interrupt. As I said, you are not clear now does not mean that the deacons back
then in 2004 were not clear. This is what I said, when the fund was transferred out, it was notified to
the elder/deacon board. This is why the record existed. When the fund was transferred, I distributed
[the record] to the elder/deacons board. Everyone of the elder/deacon committee should have it. We
surely know that many deacons of the elder deacon board do not attend meetings, so he/she may miss
it. That's another question of mine. (~28:00)

Time stamp: 36:28

Elder Lin Huang: At that time, $2 million was already in.

Elder Chang: Alright, the $2 million came in in September 2004. As I said, when it came in, the intension
was for matching fund. Okay, I already mentioned, but maybe I didn't mention clearly. General
speaking, it is a matching fund. I don't know how you are familiar with the operation of matching fund.
Usually, the operation of matching fund is, I have a pledge now, then, as we often heard in the radio, for
example, PBS, KQED, matching, okay, one person donated $50, there is a matching fund who will also
donate $50. One person donated $10,000, the matching fund will donate $10,000. So, that's how it
works.

Elder Lin Huang: Elder Chang, did you ever tell us the existence of this $2 million matching fund?

Elder Chang: No, no. I didn't. The reason I didn't need to use it, is I have prepared $430,000 there.
Actually at the very beginning, I transferred $430,000 to HOC4. If you look at t he paper, it mentioned
building fund of $430,000 has been transferred into HOC4. But later after my proposal went out, HOC4
didn't purchase a building. My proposal included that I will no longer support $430,000.




                                                    6


                                                                                                        CHANG-000343
       Case 5:16-cr-00047-EJD Document 120-1 Filed 07/11/19 Page 22 of 24



Elder Lin Huang: This $2 million matching fund is unknown to us. You should know this property is $3.9
million. If we sell the old church for over $2 million, and if we get the $2 million matching fund, we
could have bought this property. Right?

Elder Chang: But at that time, there was a lot of dispute at the church. I ask you, what I mean is, it is
okay to be a smart person after the fact in a lot of situations. But at that time, do you think the church
will sell the old church to another church for $2 million? At that time, there was a lot of dispute at the
church. If I can sell for $2.8 million, why shall I sell for $2 million? At that time, there were two opinions
in the church. Also, there is a concept I need to clarify, the concept of support. Many times, we need to
see our intent. We need to think ourselves. Other people donate money, it is God's will. What is the
attitude of church? Does our church have the same mind to move forward? Were we in this situation
back then? (41:00)

Time stamp: 47:24

Elder Lin Huang: I have some financial background, I feel there are some problems here. The document
said that the foundation setup accounts through Home of Christ. According to Elder Chang, the
foundation was setup in Oct. 2004. Right? These accounts existed as of 2003. It is like what Elder
Chang said, they existed long time ago. Actually the asset didn't go through the transfer in and out
process. This money always existed in the account of either Home of Christ or HOC4.

Elder Chang: It was not under HOC4 account.

Elder Lin Huang: Ok, it was under the tax ID of HOCl. Right? The key point is, as in this document, Elder
Chang has explained, HOC4 finance was under HOCl's tax ID, until about 2000 there was a new tax ID.

Time stamp: 49:01

Elder Jerry Wang: I asked Elder Xiong Ruan. He is the elder in HOC5. The important point I asked him
was, let me open my note, I asked Elder Ruan about the operation of each Home of Christ between 2003
and 2007. He said each Home operated independently, which confirms what Elder Chang said. That is,
maybe we were under one HOC tax ID, but financially independent. Every Home operated
independently, maybe each Home open the bank account under the same HOC tax ID. This was the
answer from Elder Ruan.

Time stamp: 50:22

Elder Lin Huang: This is the balance sheet of Feb. 2005. This is the church's building fund about
$500,000. As I said, there were other funds. This is the balance sheet for Dec. 2003. You can see these
three special funds. The key point is you need to recognize, do these funds in this account belong to
HOC4 or HOCA? This is the key. HOCA was founded in Oct. 2004, while these accounts existed.
Logically, it does not make sense to say that HOCA established those accounts through HOC4. This
money should belong to HOC4 in my opinion. The money already existed in the history under either
HOC4 or HOCl tax ID. Now in Oct. 2004, the HOCA was established.



                                                      7


                                                                                                          CHANG-000344
        Case 5:16-cr-00047-EJD Document 120-1 Filed 07/11/19 Page 23 of 24



10.12.14 092

Time stamp: 4:30

Elder Lin Huang: Elder Chang, in Taipei, I asked a question, who do these accounts [Development Fund,
China Fund and Special Fund in "HOC4 internal memo in Jan. 2005"] belong to? Who is the owner? Do
you remember what your answer was?

Elder Chang: The owner of the accounts in this table is HOC.

Elder Lin Huang: Actually at that time, you said you were the owner.

10.12.14 093

Time stamp: 6:27

Elder Robert Kou: One day, Wenchi Chen called to the church looking for me, he said he wanted to see
me. I said alright and please come. But the traffic was heavy so he couldn't come. His secretary called
me if I can go to his place. So it's like this, it was him wanting to see me, not I was looking for him. So
what did we talk about? He said that $2 million could not come through. He donated to us, but we
didn't receive it. So how could we build our church? He originally wanted to donate $2 million to us.
But how to transfer this money to us? Of course, there is something between us [Robert Kou and
Jonathan Chang] that is not convenient to talk about here. This $2 million donation is connected to your
original disability claim.

Elder Chang: That is irrelevant.

10.12.14 094

Time stamp: 24:13

Brother Lee Wang: I have a question to ask you. What you want is to put $2 million in your own pocket.
And put $1.2 million in your own pocket and not to repay $3.5 million loan to HOC4. Is that your last
idea in your mind? That's my only question.

Elder Chang: Let me ask you, is Lomita property the same value as Janary Way property?

Brother Lee Wang: You must be clear about this thing. We purchased Lomita property for $3.9 million.
Am I right? Now Janary Way is worth about $3 million. At that time, if we had received $2 million, we
could have purchased Lomita property and have extra $1 million in hand. This is a simple thing. Don't
make this complicated.

Elder Chang: Let me ask, how much money did you donate? Our brothers and sisters, how much did
they donate? I feel that there is a concept that I cannot get into your mind. I don't have enough
capability. I don't have enough capability.




                                                      8


                                                                                                         CHANG-000345
         Case 5:16-cr-00047-EJD Document 120-1 Filed 07/11/19 Page 24 of 24



Brother Lee Wang: Let me tell you the truth. Today it is the first time for me to hear that it is a
matching fund. I really heard about this matching fund for the first time today. You've never told us
that it is matching fund. There is nobody disclosing there is a matching fund. This is the first time.

Time stamp: 32:05

Sister Eva Huang: My name is Eva Huang. I have been attending this church 18 years since Janary Way. I
believe many brothers and sisters don't even know my name. I only want to say that, from you've said
for the last 10 minutes, as an ordinary church member, I feel deeply humiliated. I feel that every
member is doing their best to donate their money. I don't think you can make the judgment and
criticize the members of the church not doing their best. If our church said that we need to move
forward and expand, but we don't have the capability to raise $2 million, then we should not set the
target of $2 million. If our members can only donate $400,000, then we do what cost $400,000. At that
time when church was raising fund, I've never heard that we have $2 million.

Time stamp: 36:28

Sister Anne Kou (Elder Kou's wife): I was very very sad. The other day during the meeting with Sando
and Melody, Elder Chang told those two people that HOC4 does not deserve any donation. After I heard
this, I felt so sad as a member. I was a deacon sitting there and I was wondering why, as an elder, he
regarded our church so low and thought our church didn't deserve any donation. This hurt me a lot.

Elder Chang: Ok, let me say it again. Weilin just mentioned, what was my proposal to Weichi? After
selling this property, we then reset and reset to 10 years ago, set $2 million as matching fund once
again.




                                                     9


                                                                                                         CHANG-000346
